Citation Nr: 1008765	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a skin condition, to 
include eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1965 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In July 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge and a transcript of 
that hearing is of record.

This matter was previously before the Board in October 2008 
and was remanded for further development.  After completing 
the requested development to the extent possible, an October 
2009 supplemental statement of the case denied the claim, 
which was then returned to the Board for further appellate 
consideration.

The Board notes that the appellant previously filed a claim 
for service connection for a skin condition, to include acne, 
which was denied in a January 1982 rating decision.  
Additionally, the appellant previously filed a claim for 
service connection for chloracne, which was denied in a June 
1991 rating decision.  The appellant filed requests to reopen 
his claim for service connection for a skin condition, to 
include chloracne, which were denied in August 1991 and May 
1998 rating decisions.  However, the appellant has never 
previously filed a claim for eczema, which is a distinct 
medical condition from acne and chloracne.  Consequently, the 
Board does not find the eczema claim to be inextricably 
intertwined with his previous claims for acne and chloracne.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the 
Board has jurisdiction to consider this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that medical evidence which suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits may trigger VA's duty to provide a medical 
opinion.  The Court has held that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if the record before the Board 
contains insufficient medical information for evaluation 
purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The appellant filed a claim for service connection for eczema 
in November 2004.  At the July 2007 Board hearing, the 
appellant indicated the skin condition was on his back.  The 
appellant asserted that he has had this condition since 
service.  An April 1966 service treatment record reflects 
that the appellant had a rash on his forearm and abdomen due 
to a jellyfish sting.  A March 1967 service treatment record 
indicates the appellant had a rash in the groin area.  The 
appellant's VA treatment records from August 1998 to December 
2008 do not indicate he has been diagnosed with eczema or any 
other skin condition.  However, at the July 2007 Board 
hearing, the undersigned Acting Veterans Law Judge observed 
scabbing, indentations and blackheads on the appellant's 
skin.  Since there is lay evidence suggesting the appellant 
may have symptoms of a current skin disability and evidence 
the appellant had a skin condition in service, a medical 
examination is necessary to make a decision in the 
appellant's claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002); McLendon, 20 Vet. App. 79.  The appellant was not 
provided with a VA examination on this question.  Therefore, 
the RO must obtain a clarifying VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA examination for the purpose of 
determining:

*	Whether the appellant has eczema or 
any other skin condition. 

*	If the appellant is diagnosed with a 
skin condition, to include eczema, 
the VA examiner should determine 
whether it is at least as likely as 
not that the skin condition is 
related to his service. 

*	The VA examiner should specifically 
consider whether the skin condition 
is related to the rash attributed to 
a jellyfish sting in the April 1966 
service treatment record or the 
groin rash noted in the March 1967 
service treatment record.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for a skin condition, to 
include eczema.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claim, to include denial.  See 38 C.F.R. 
§ 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
